UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


             -against-                                           ORDER

                                                             16 Cr. 281 (PGG)
BRANDON GREEN,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference currently scheduled for March 10,

2020 is adjourned to April 7, 2020, at 2:45 p.m. in Courtroom 705 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York. Zoe Dolan, Green’s counsel,

is directed to appear in person.

Dated: New York, New York
       March 9, 2020
